UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)September 19, 2014 THE DEWEY ELECTRONICS CORPORATION. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 0-2892 (Commission File Number) 13-1803974 (I.R.S. Employer Identification Number) 27 Muller Road Oakland, New Jersey (address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (201) 337-4700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a–12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d–2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e–4(c) under the Exchange Act Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d)On September 19, 2014, the Board of Directors (the “Board”) of The Dewey Electronics Corporation increased the size of the Board from four to five directors and elected Robert M. Meissner to the Board, effective immediately.Mr. Meissner, a defense technology consultant, is the owner and principal officer of RM2 Consultants, Inc.The Board has not yet named Mr. Meissner to any of the Board’s committees. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE DEWEY ELECTRONICS CORPORATION Date: September 24, 2014 By: /s/John H.D. Dewey John H. D. Dewey President and Chief Executive Officer 3
